1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4     R. WAYNE JOHNSON,
5                                            Plaintiff,
6            v.                                                 3:19-cv-00395-MMD-CBC
7     DEPARTMENT OF VETERAN AFFAIRS,                            ORDER
8                                        Defendant.
9    I.     DISCUSSION
10          On July 12, 2019, Plaintiff, who is an inmate in the custody of the Texas
11   Department of Criminal Justice, submitted a complaint for writ of mandamus. (ECF No.
12   1-1). Plaintiff did not pay the full filing fee or apply to proceed in forma pauperis. Thus,
13   on September 27, 2019, the Court directed Plaintiff to complete the in forma pauperis
14   application or pay the full filing fee by October 27, 2019. (ECF No. 4).
15          On October 28, 2019, Plaintiff filed an amended complaint, but he again failed to
16   pay the full filing fee or file an application to proceed in forma pauperis. (See ECF No.
17   5). Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete
18   an application to proceed in forma pauperis and attach both an inmate account statement
19   for the past six months and a properly executed financial certificate.
20          Plaintiff will be granted one additional opportunity to file an application to proceed
21   in forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff
22   chooses to file an application to proceed in forma pauperis he must file a fully complete
23   application to proceed in forma pauperis. If Plaintiff does not file an application to proceed
24   in forma pauperis or pay the full filing fee in accordance with this order, the Court will
25   recommend that the action be dismissed.
26   II.    CONCLUSION
27          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
28   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
1    as well as the document entitled information and instructions for filing an in forma pauperis
2    application.
3           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
4    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
5    the correct form with complete financial attachments in compliance with 28 U.S.C. §
6    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
7    fee and the $50 administrative fee).
8           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
9    the court will enter a report and recommendation to dismiss this action.
10          DATED: November 8, 2019.
11
12                                              _________________________________
                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
